THE THIRTEENTH COURT OF APPEALS

                                    13-20-00195-CV


                        Jaime Martinez d/b/a IMJ Truck Repair
                                          v.
                                 Hauling 365, LLC


                                  On Appeal from the
                  County Court At Law No. 10 of Bexar County, Texas
                         Trial Court Cause No. 2019CV08292


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant and 50% against appellee.

      We further order this decision certified below for observance.

February 17, 2022